        Case 3:20-cv-00071-RDM Document 22 Filed 03/31/21 Page 1 of 2




                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM J. ROHLAND, #HG5873,
                                           : CIVIL ACTION NO. 3:20-CV-00071
              Plaintiff,

              v.
                                           : (JUDGE MARIANI)
BUCKS COUNTY PA, et al.,                   : (Magistrate Judge Saporito)

              Defendants.

                                           ORDER

      AND NOW, THIS 31ST DAY OF MARCH 2021, upon de novo review of Magistrate

Judge Saporito's Report and Recommendation (''R&R") (Doc. 12), Plaintiff's Objections

thereto (Doc. 14), and all other relevant documents, IT IS HEREBY ORDERED THAT:

   1. The R&R (Doc. 12) is ADOPTED for the reasons set forth therein.

   2. Plaintiffs Objections (Doc. 14) are OVERRULED. Plaintiffs Objections, while often

      incoherent, assert in summary that "[t]he issue/claim of this victim [Plaintiff] was

      clear/cut set out for 1st grader to comprehend" and identify his "claim" as "my

      property as victim of 67 counties in Pa forfeiture of unconstitutional Title 42-

      6801/6802." (Doc. 14, at 7). This description by Plaintiff does nothing to elucidate

      the nature of the claim before this Court. Rather, the Magistrate Judge was correct

      in determining that Plaintiff's Amended Complaint (Doc. 11) fails to meet the

       pleading requirements of Fed. R. Civ. P. 8 and fails to state a claim. Here, Plaintiff's

      cause of action is unclear, and Plaintiff has not identified any facts or events which
          Case 3:20-cv-00071-RDM Document 22 Filed 03/31/21 Page 2 of 2




        serve as the basis for his claims, the dates of any events which may support his

        claims, how the 67 counties are involved in his claims or have deprived him of one or

        more legal rights, and what harm he has, or continues to, suffer as a result of any

        violations by the counties. Nor do Plaintiffs Objections do anything to clarify his

        cause of action or aid the Court in determining the nature of the purported violation.

    3. Plaintiff's Amended Complaint (Doc. 11) is DISMISSED WITH PREJUDICE.

    4. In light of the Court's dismissal with prejudice of the Amended Complaint, Plaintiff's

        Motion for Default Judgment (Doc. 16) is DEEMED MOOT. 1

    5. The Clerk of Court is directed to CLOSE this action.




                                                  Robert D. Mariani -
                                                  United States District Judge




        1 The Court notes that Plaintiff's motion, brought pursuant to Fed. R. Civ. P. 55, would otherwise be
denied as no defendant has yet been properly served in this action.
                                                     2
